—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of making threats, refusing a direct order and committing an unhygienic act by throwing a cup of water at another inmate after being ordered not to do so. The unhygienic act charge was dismissed upon petitioner’s administrative appeal and petitioner thereafter commenced this CPLR article 78 proceeding seeking dismissal of the remaining charges. We confirm. Contrary to petitioner’s assertion, the intermittent gaps in the hearing transcript were not so significant as to preclude meaningful review (see, Matter of Reynoso v Coombe, 229 AD2d 732, 733, lv denied 89 NY2d 801). The clear and detailed misbehavior report authored by the correction officer who issued the order and observed the liquid being thrown was sufficient to substantiate the alleged misconduct (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions, to the extent that they have been preserved for appellate review, have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.